DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/remarks filled on 04/26/2021, with respect to the claims 2, 12 and 22 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 2, 12 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 2, 12 and 22, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “in response to receiving the indication that the communication channel in the unlicensed frequency band is being utilized by the second wireless communication network that utilizes the second wireless communication protocol developed for use in frequency bands that are licensed by the government entity for wireless communication applications, determining, at the access point of the first wireless communication network, that i) the communication channel cannot be used by the first wireless communication network, or ii) the first wireless communication network is to temporarily yield the communication channel to the second wireless communication network.”

	The second closest prior art, Freda et al. (US Pub. No.: 2013/0163543 A1) discloses methods and apparatuses for aggregating component carriers in the licensed spectrum with one or more component carriers in a licensed exempt spectrum. For example, control information may be processed in a wireless transmit/receive unit (WTRU) while receiving and sending information on a primary component carrier (PCC) and a supplementary component carrier (SuppCC). A PCC subframe with a control portion and a data portion may be received. Embedded in the control portion of the subframe may be resource assignment information associated with a downlink shared channel on the PCC. Based on the resource 
	The third closest prior art, Lee et al. (US Patent No.: 9,066,371 B2) discloses a method of transmitting a White Space Map information in a wireless local area network system (WLAN) is disclosed. A method of transmitting a white space map information from a first station to a second station in a regulatory domain where a licensed device and an unlicensed device are permitted to operate together in a wireless local area network (WLAN) comprises transmitting, from the first station, one of a beacon frame, a probe response frame and a white space map announcement frame comprising a white space map (WSM) element comprising information for first available channels, which are available for the unlicensed device, to the second station, wherein the WSM element comprises a device type field indicating which device type the list of the fist available channels is for.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 2-27 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465